Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elser Benedikt (Institut Fur Informatik, Managing Trust in a Distributed Network).

Regarding claim 1, Elser discloses a computer-implemented method of efficiently comparing sequenced outputs, the method including: 
accessing a first sequenced output and a second sequenced output, wherein the first and second sequenced outputs contain variants occurring at different carriers and at different carrier positions and are partitioned into bins (sect. 4.2.4, p. 35, Fig 4); 
generating a reference array for those carrier positions that are shared between the first and second sequenced outputs (sect. 4.2.4, p. 35, Fig 4);
 based on the reference array, generating a first sequence from the first sequenced output and a second sequence from the second sequenced output (sect. 4.2.4, p. 35, Fig 4); 
generating hashes over a selected pattern length of positions in the reference array to independently produce non-unique window hashes for base patterns in the first and second sequences; selecting for comparison window hashes that occur less than a ceiling number of times (sect. 4.2.4, p. 35, Fig 4); 
comparing the selected window hashes between the first and second sequences on a bin-by-bin basis such that a first set of selected window hashes produced for base patterns in a given bin in the first sequenced output are compared only to a second a set of selected window hashes produced for base patterns in the given bin in the second sequenced output (sect. 4.2.4, p. 35, Fig 4);
 identifying common window hashes for each bin in the first and second sequences based on the comparing; and determining a similarity measure for each bin based on the common window hashes (sect. 4.2.4, p. 35, Fig 4).

Regarding claim 2, Elser discloses the computer-implemented method of claim 1, further including: requiring that the selected window hashes in the first set completely match with the corresponding selected window hashes in the second set (Fig. 4, pp. 35, 42).

Regarding claim 3, Elser discloses the computer-implemented method of claim 1, further including: based on bin-wise similarity measures, determining a percentage of shared bases between the first and second sequenced outputs, wherein the percentage of shared bases are determined on a carrier-by-carrier basis (Fig. 4, pp. 35, 42).

Regarding claim 4, Elser discloses the computer-implemented method of claim 3, further including: determining inherited traits based on the percentage of shared bases (Fig. 4, pp. 35, 42).

Regarding claim 5, Elser discloses the computer-implemented method of claim 3, further including: identifying common ancestors and close and distant relatives based on the percentage of shared bases (Fig. 4, pp. 35, 42).

Regarding claim 6, Elser discloses the computer-implemented method of claim 1, further including: based on the bin-wise similarity measures, determining a percentage of shared bases between a given individual's sequence and an ethnicity-specific sequence; and identifying ethnic ancestry of the given individual based on the percentage of shared bases (Fig. 4, pp. 35, 42).

Regarding claim 7, Elser discloses the computer-implemented method of claim 6, further including: for the bin-wise similarity measures, requiring that selected window hashes in the first and second sets substantially match (Fig. 4, pp. 35, 42).

Regarding claim 8, Elser discloses the computer-implemented method of claim 1, wherein the bins are defined for the first and second sequenced outputs on a carrier-by-carrier basis (Fig. 4, pp. 35, 42).

Regarding claim 9, Elser discloses the computer-implemented method of claim 1, wherein each bin contains five hundred to thousand variants (Fig. 4, pp. 35, 42; old and well known).

Regarding claim 10, Elser discloses the computer-implemented method of claim 1, wherein each bin spans across one hundred thousand to one million bases (Fig. 4, pp. 35, 42; old and well known).

Regarding claim 11, Elser discloses the computer-implemented method of claim 1, wherein each bin spans across multiple units (Fig. 4, pp. 35, 42; old and well known).

Regarding claim 12, Elser discloses the computer-implemented method of claim 1, further including: based on the bin-wise similarity measures, generating a distance tree between the first and second sequenced outputs (Fig. 4, pp. 35, 42; old and well known).

Regarding claim 13, Elser discloses the computer-implemented method of claim 1, wherein the variants are those variants that have highest observation frequency (Fig. 4, pp. 35, 42; old and well known).

Regarding claim 14, Elser discloses the computer-implemented method of claim 1, wherein the variants are identified by sixteen phased pairings (Fig. 4, pp. 35, 42; old and well known; p. 37: parings).

Regarding claim 15, Elser discloses the computer-implemented method of claim 1, wherein the variants are identified by ten unphased pairings (Fig. 4, pp. 35, 42; old and well known; p. 37: parings).

Regarding claim 16, Elser discloses the computer-implemented method of claim 1, wherein the selected pattern length of positions ranges from fifteen to forty bases (Fig. 4, pp. 35, 42; old and well known).

Regarding claim 17, Elser discloses the computer-implemented method of claim 1, wherein length of the reference array ranges from one hundred thousand to one million base positions (Fig. 4, pp. 35, 42; old and well known).

Regarding claim 18, Elser discloses the computer-implemented method of claim 17, wherein the reference array is ordered by carriers and by carrier positions (Fig. 4, pp. 35, 42; old and well known).

Regarding claim 19, Elser discloses the computer-implemented method of claim 17, wherein the pattern length of positions is selected based on the length of the reference array (Fig. 4, pp. 35, 42).

Regarding claim 20, Elser discloses the computer-implemented method of claim 1, wherein the ceiling number of times ranges from one to ten (Fig. 4, pp. 35, 42).

Regarding claim 21, Elser discloses the computer-implemented method of claim 1, wherein the similarity measure is determined by a distance formula define as common hashes/unique hashes ((Fig. 4, plus old and well known technique).
Regarding claims 22-23, see claim 1 above for the same reason of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154